Filed Pursuant to Rule 497 (c) Securities Act File No. 333-134797 Investment Company Act File No. 811-21908 Invested in meaningful change PROSPECTUS THE BLUE FUND GROUP THE BLUE FUND Prospectus datedMay 1, 2008 This prospectus offers shares of The Blue Fund, formerly known as The Blue Large Cap Fund, a diversified, open-end, no-load domestic equity mutual fund. The Blue Fund is a separate series of The Blue Fund Group (the “Trust”).The Blue Fund invests in a diversified portfolio of the domestic equity securities of “blue” companies, selected in accordance with the Investment Adviser’s proprietary Blue Index, formerly known as The Blue Large Cap Index. The Blue Index is a market-cap weighted portfolio of all companies in the Standard & Poor’s 500 Composite Stock Price Index (S&P 500®) that both “act blue” and “give blue.”That is to say, the companies in the Blue Index both (1) engage in business practices consistent with progressive values, which we define to include environmental sustainability, responsible corporate governance, positive community participation, avoidance of harmful products, including tobacco and firearms, and harmful business practices, fair treatment of employees, diversity in leadership and in the workplace, and respect for human rights at home and abroad, and (2) give the majority of their political contributions to Democratic candidates.Political contributions here include those made by companies and by their top three senior executive officers, whether directly to candidates or through political action committees or party organizations.The progressive values are explained in more detail in the section entitled “Investment Objectives, Principal Investment Strategies, Related Risks and Disclosure of Portfolio Holdings” beginning on page 6. The Blue Fund invests in blue companies in the S&P 500® in proportion to their weighting in the S&P 500®, subject to requirements regarding concentration of assets of diversified funds. The S&P 500® is an unmanaged index of 500 common stocks chosen to reflect the industries of the U.S. economy and is often considered a proxy for the stock market in general. The companies included in the S&P 500® comprise over 70% of the total market value of all stocks traded in the United States. Each company’s stock is weighted by its market value relative to the total market value of all securities in the S&P 500®.
